DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ERROL FLYNN THAYSEN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4033

                              [ July 27, 2017 ]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312015CF001427A.

   Errol Flynn Thaysen, Orlando, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jiminez-Orosa, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN and KUNTZ, JJ., and CYNAMON, ABBY, Associate Judge,
concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.